 


110 HR 3059 IH: To increase the corporate average fuel economy standards for automobiles, and for other purposes.
U.S. House of Representatives
2007-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3059 
IN THE HOUSE OF REPRESENTATIVES 
 
July 17, 2007 
Mr. Barton of Texas (for himself, Mr. Hastert, Mr. Blunt, Mr. Putnam, Mr. Stearns, Mr. Deal of Georgia, Mrs. Cubin, Mr. Shadegg, Mr. Buyer, Mr. Radanovich, Mr. Walden of Oregon, Mr. Sullivan, Mr. Burgess, Mr. Gillmor, Mr. Sessions, Mr. Whitfield, Mr. Pitts, Mrs. Blackburn, Mr. Shimkus, Mr. Hall of Texas, Mr. Smith of Texas, Mr. Conaway, Mr. Gohmert, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To increase the corporate average fuel economy standards for automobiles, and for other purposes. 
 
 
1.Increased average fuel economy standards 
(a)Increased standardSection 32902 of title 49, United States Code, is amended— 
(1)in subsection (a)— 
(A)by striking At least and inserting (1) At least; 
(B)by striking automobiles (except passenger automobiles) and inserting non-passenger automobiles; 
(C)by striking classes of automobiles and inserting classes of non-passenger automobiles based on vehicle attributes related to fuel economy; and 
(D)by adding at the end the following: 
 
(2)In prescribing average fuel economy standards under this section, the Secretary shall ensure that the average fuel economy standard for non-passenger automobiles manufactured by a manufacturer for model year 2022 and subsequent model years shall be not less than 27.5 miles per gallon.; 
(2)by amending subsection (b) to read as follows: 
 
(b)Passenger automobiles 
(1)At least 18 months before the beginning of each model year, the Secretary shall prescribe by regulation average fuel economy standards for passenger automobiles manufactured by a manufacturer in that model year. Each standard shall be the maximum feasible average fuel economy level that the Secretary decides the manufacturers can achieve in that model year. The Secretary may prescribe separate standards for different classes of passenger automobiles based on vehicle attributes related to fuel economy. 
(2)In prescribing average fuel economy standards under this section, the Secretary shall ensure that the average fuel economy standard for passenger automobiles manufactured by a manufacturer for model year 2022 and subsequent model years shall be not less than 35 miles per gallon.; and 
(3)by amending subsection (c) to read as follows: 
 
(c)Alternative minimum standard for passenger automobiles 
(1)Notwithstanding any other provision of this section, for any model year in which the Secretary prescribes average fuel economy standards for passenger automobiles on the basis of vehicle attributes, the average fuel economy standard for passenger automobiles manufactured by a manufacturer in that model year shall also provide for an alternative minimum standard that shall apply only to a manufacturer’s domestically manufactured passenger automobiles. 
(2)The alternative minimum standard referred to in paragraph (1) shall be the greater of— 
(A)27.5 miles per gallon; or  
(B)92 percent of the average fuel economy projected by the Secretary for the combined domestic and foreign fleets manufactured for sale in the United States by all manufacturers in that model year, which projection shall be published in the Federal Register when the standard for that model year is promulgated in accordance with this section. 
(3)The alternative minimum standard under this subsection shall apply to a manufacturer’s domestically manufactured passenger automobiles only if the average fuel economy standard established for passenger automobiles on the basis of vehicle attributes pursuant to this section, excluding any credits transferred by the manufacturer pursuant to section 32903(g) from other categories of automobiles described in such section, would allow that manufacturer to comply with a less stringent average fuel economy standard than the alternative minimum standard. 
(4)If the Secretary prescribes standards for passenger automobiles on the basis of vehicle attributes, the Secretary shall provide a transition period during the first 3 model years in which an attribute-based standard would apply during which each manufacturer may elect whether to comply with the attribute-based standard or with the single corporate average fuel economy level prescribed under subsection (b).. 
(b)Effective date and transition from existing standards 
(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of the enactment of this Act.  
(2)Transition for passenger automobilesThe standard or standards for passenger automobiles under the authority of section 32902(b) of title 49, United States Code, in effect on the day before the date of the enactment of this Act, shall remain in effect until a standard for passenger automobiles is prescribed pursuant to such section, as amended by this section.   
(c)Technical and conforming amendmentsChapter 329 of title 49, United States Code, is amended— 
(1)in section 32901(a)— 
(A)by redesignating paragraph (16) as paragraph (17); and  
(B)by inserting after paragraph (15) the following: 
 
(16)non-passenger automobile means an automobile that is not a passenger automobile; and ;  
(2)in section 32902— 
(A)in subsection (g)— 
(i)in paragraph (1), by striking subsection (a) or (d) both places it appears and inserting subsection (a), (b), (c), or (d); and 
(ii)in paragraph (2), by striking (and submit the amendment to Congress when required under subsection (c)(2) of this section);   
(B)in subsection (h), by striking subsections (c), and inserting subsections (b), (c); and 
(C)in subsection (j), by striking subsection (a), and inserting subsection (a), (b),;  
(3)in section 32903— 
(A)by striking section 32902(b)–(d) of this title each place it appears and inserting subsection (a) through (d) of section 32902;  
(B)in subsection (a)(2), by striking clause (1) of this subsection and inserting paragraph (1); and  
(C)in subsection (e), by striking automobiles that are not passenger automobiles and inserting non-passenger automobiles; and   
(4)in section 32909(b), by striking , except that a petition for review and all that follows through referred to in section 32902(c)(2).   
2.Credit transferring within a manufacturer’s fleetSection 32903 of title 49, United States Code, is amended by adding at the end the following: 
 
(g)Credit transferring within a manufacturer’s fleet 
(1)The Secretary of Transportation shall establish by regulation a corporate average fuel economy credit transferring program to allow any manufacturer whose automobiles exceed any of the average fuel economy standards prescribed under section 32902 to transfer the credits earned under this section and to apply such credits within that manufacturer’s fleet to a compliance category of automobiles that fails to achieve the prescribed standards.  
(2)Credits transferred under this subsection are available to be used in the same model years that the manufacturer could have applied such credits under subsections (a), (b), (d), and (e), as well as for the model year in which the manufacturer earned such credits. The maximum increase in any compliance category attributable to transferred credits is 1.0 mile per gallon in any single model year. 
(3)In the case of transfers of credits to the category of automobiles described in paragraph (5)(B)(i), the transfer is limited to the extent that the fuel economy level of the manufacturer’s fleet of passenger automobiles manufactured domestically shall comply with the provisions established under section 32902(c), excluding any transfers from other categories of automobiles described in paragraph (5)(B).  
(4)A credit transferred in conformance with this subsection may only be so transferred if such credit is earned in model year 2010 or any subsequent model year.  
(5)As used in this subsection— 
(A)the term fleet means all automobiles manufactured by a manufacturer in a particular model year; and 
(B)the term compliance category of automobiles means any of the 3 categories of automobiles for which compliance is separately calculated under this chapter, namely— 
(i)passenger automobiles manufactured domestically;  
(ii)passenger automobiles not manufactured domestically; and  
(iii)non-passenger automobiles.. 
3.Fuel conservation education program 
(a)PartnershipThe Secretary of Transportation shall enter into a partnership with interested industry groups, including groups from the automotive, gasoline refining, and oil industries, and groups representing the public interest and consumers to establish a public education campaign that provides information to United States drivers about immediate measures that may be taken to conserve transportation fuel. 
(b)AccessibilityThe public information campaign under this section shall be targeted to reach the widest audience possible. The education campaign may include television, print, Internet website, or any other method designed to maximize the dissemination of transportation fuel savings information to drivers.  
(c)Cost SharingThe Secretary shall provide no more than 50 percent of the cost of the campaign created under this section. The Secretary is authorized to accept private funds to augment funds made available under this subsection. 
(d)Authorization of AppropriationsThere are authorized to be appropriated to the Secretary of Transportation such sums as may be necessary to carry out this section. 
 
